                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

INA Group, LLC,

       Plaintiff,

               v.                                         Case No. 1:18cv733

Nathubhai Patel, et al.,                                  Judge Michael R. Barrett

       Defendants.

                                          ORDER

       This matter is before the Court on the Report and Recommendation (“R&R”) filed

by the Magistrate Judge on October 21, 2019 (Doc. 15).

       Proper notice has been given to the parties under 28 U.S.C. ' 636(b)(1)(C),

including notice that the parties would waive further appeal if they failed to file

objections to the Report and Recommendation in a timely manner. United States v.

Walters, 638 F.2d 947 (6th Cir. 1981). No objections to the Magistrate Judge=s R&R

(Doc. 15) have been filed.

       Accordingly, it is ORDERED that the R&R (Doc. 15) of the Magistrate Judge is

hereby ADOPTED. Consistent with the recommendation by the Magistrate Judge,

plaintiff’s Motion to Proceed on Appeal in forma pauperis (Doc. 13) is DENIED.

       Pursuant to Fed. R. App. P. 24(a)(4), Defendant may file, within thirty (30) days

after service of the District Court’s Order adopting this Report and Recommendation, a

motion with the Sixth Circuit Court of Appeals for leave to proceed as a pauper on

appeal. Callihan v. Schneider, 178 F.3d 800, 803 (6th Cir. 1999), overruling in part

Floyd v. United States Postal Service, 105 F.3d 274 (6th Cir. 1997). Defendant’s motion

                                              1
must include a copy of the affidavit filed in the District Court and this Court’s statement

as to the reasons for denying pauper status on appeal. Id.; see Fed. R. App. P.

24(a)(5). Defendant is notified that if she does not file a motion within thirty (30) days

of receiving notice of the District Court’s decision as required by Fed. R. App. P.

24(a)(5) or fails to pay the required filing fee of $455.00 within this same time period,

the appeal will be dismissed for want of prosecution. Callihan, 178 F.3d at 804. Once

dismissed for want of prosecution, the appeal will not be reinstated, even if the filing fee

or motion for pauper status is subsequently tendered, unless Defendant can

demonstrate that she did not receive notice of the District Court’s decision within the

time period prescribed for by Fed. R. App. P. 24(a)(5). Id.

       IT IS SO ORDERED.


                                                         /s/ Michael R. Barrett
                                                  Michael R. Barrett, Judge
                                                  United States District Court




                                             2
